Citation Nr: 0104395	
Decision Date: 02/13/01    Archive Date: 02/20/01

DOCKET NO.  99-01 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for left leg pain, diagnosed 
as sciatica, due to treatment received during a 
hospitalization at a Department of Veterans Affairs (VA) 
Medical Center from February 21, 1990 to March 8, 1990. 

2.  Entitlement to an increased evaluation for neuropathy of 
the left radial nerve as a result of a shell fragment wound, 
currently evaluated as 20 percent disabling.


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. L. Mason, Counsel

INTRODUCTION

The veteran served on active duty from October 1966 to August 
1968.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision of the North Little Rock, 
Arkansas VA Regional Office (RO).  The veteran appeared 
before a hearing officer at hearings at the RO in August 1998 
and November 1999 and before a Member of the Board at a 
hearing at the RO in November 2000.  Transcripts of all the 
hearings are on file.

Preliminary review of the record indicates that the RO 
expressly considered referral of the veteran's claim for an 
increased evaluation for his neuropathy of the left radial 
nerve to the VA Undersecretary for Benefits or the Director, 
VA Compensation and Pension Service for the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2000).  
However, the RO found that the case did not present such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2000) in 
the first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question.  
VAOPGCPREC 6-96 (1996).



FINDINGS OF FACT

1.  The veteran underwent a lumbar hemilaminectomy with 
diskectomy for lumbar disc herniation at L4-5 with sciatica 
during a VA Medical Center (VAMC) hospitalization from 
February 21, 1990 to March 8, 1990.

2.  There is no evidence that the veteran developed left leg 
pain, diagnosed as sciatica, as a result of carelessness, 
negligence, and lack of proper skill, error in judgment or 
similar instance of fault on the part of the VA in furnishing 
his treatment.   

3.  There is no evidence that the veteran's left leg pain 
and/or sciatica, was an event that was not reasonably 
foreseeable following his initial 1990 back surgery.

4.  The veteran's neuropathy of the left radial nerve, due to 
a booby trap explosion during service, is manifested by 
moderate incomplete paralysis, with some residual decreased 
sensation in the dorsum of the left hand and left forearm in 
the distribution of the radial nerve and apparent 
fatigability of the extensors of the left hand and fingers on 
sustained confronting pressure.

5.  There is no significant muscle damage demonstrated as 
secondary to the fragment wound of the left upper extremity, 
nor is residual scarring shown which is repeatedly ulcerated, 
tender and painful, or limiting any function of the left 
upper extremity.


CONCLUSIONS OF LAW

1.  The veteran is not entitled to compensation benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151 for left leg 
pain, diagnosed as sciatica, claimed to have developed as a 
result of treatment at a VAMC facility from February 21 to 
March 8, 1990.  38 U.S.C.A. § 1151 (West 1991 & Supp. 2000); 
38 C.F.R. § 3.358 (2000).

2.  The criteria for a rating in excess of 20 percent for 
neuropathy of the left radial nerve have not been met.  38 
U.S.C.A. § 1155(West 1991); Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (to be 
codified at 38 U.S.C.A. §§ 5102-7); 38 C.F.R. §§ 4.7, 4.40, 
4.120, 4.124a, Diagnostic Code 8514 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) was passed.  (To be 
codified at 38 U.S.C.A. §§ 5102-7).  Review of the record, 
mindful of the notice and assistance provisions of this law 
reveals that no further development is needed as to the 
issues decided herein.  The veteran has been provided notice 
of the evidence needed to develop and establish entitlement 
for the claims decided, and there is no reason to schedule 
additional examinations as to these issues.  Thus, the Board 
will proceed to the merits of these claims.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

I.  1151 claim

Initially, the Board notes that the statutory criteria 
applicable to claims for benefits under the provisions of 38 
U.S.C.A. § 1151, underwent a significant revision effective 
October 1, 1997, for claims filed on or after that date.  
Here, the veteran's request for benefits under § 1151 was 
filed and received on October 15, 1997; thus, this claim must 
be decided under the current, post-October 1, 1997, version 
of 38 U.S.C.A. § 1151.

The current provisions of 38 U.S.C.A. § 1151 (Supp. 2000) 
provide, in pertinent part, that:

  (a)  Compensation under this chapter 
and dependency and indemnity compensation 
under chapter 13 of this title shall be 
awarded for a qualifying additional 
disability or a qualifying death of a 
veteran in the same manner as if such 
additional disability or death were 
service-connected.  For purposes of this 
section, a disability or death is a 
qualifying additional disability or 
qualifying death if the disability or 
death was not the result of the veteran's 
willful misconduct and -
 (1) the disability or death was caused 
by hospital care, medical or surgical 
treatment, or examination furnished the 
veteran under any law administered by 
the Secretary, either by a Department 
employee or in a Department facility as 
defined in section 1701(3)(A) of this 
title, and the proximate cause of the 
disability or death was-- 
 (A) carelessness, negligence, lack of 
proper skill, error in judgment, or 
similar instance of fault on the part of 
the Department in furnishing the 
hospital care, medical or surgical 
treatment, or examination; or 
 (B) an event not reasonably 
foreseeable; 

38 U.S.C.A. § 1151 (West Supp. 2000).

Thus, under the new law, a claim for benefits under the 
provisions of 38 U.S.C.A. § 1151 must be supported by medical 
evidence of additional disability from VA hospitalization, or 
medical or surgical treatment, the results of which were not 
reasonably foreseeable.  See Boeck v. Brown, 6 Vet. App. 14, 
16-17 (1993), Ross v. Derwinski, 3 Vet. App. 141, 144 (1992).  
In the alternative, it must be shown that there is additional 
disability due to VA treatment that was careless, negligent, 
or otherwise administered in some degree of error as set 
forth above.

The veteran, in his statements and testimony, has contended 
that his left leg pain resulted from the lumbar laminectomy 
for herniated disc performed during his hospitalization at 
the VAMC in late February and early March 1990.  The veteran 
has testified at several hearings that he did not have left 
leg pain prior to this surgery, and that his leg pain began 
after subsequent to this surgery and continued although he 
had 2 additional back surgeries in 1990.  The veteran 
testified that a VA physician told him he had permanent nerve 
damage.

VA outpatient medical records in mid February 1990, show that 
the veteran was seen complaining of low back pain with 
"bad" radiation into both legs.  It was noted historically 
that the pain had been "real bad" the last several weeks 
and that it had been "pretty bad" for 2 months or longer.  
He gave a history of a long ago back injury.  Future studies 
were scheduled.

VA medical records from the veteran's hospitalization at a 
VAMC from February 21, 1990 to March 8, 1990 include a 
February 21, 1990 admission note which stated that the 
veteran's complaints included low back pain with difficulty 
walking due to pain in the back and sharp pains shooting into 
legs.  A lumbar laminectomy was scheduled and the March 1990 
preoperative surgeon's note states that the risks of the 
procedure to include nerve damage, infection, bleeding, 
failure to improve, were discussed with the veteran.  A March 
1990 VAMC discharge summary revealed that the veteran 
underwent a lumbar hemilaminectomy on the left with 
diskectomy for lumbar disc herniation at L4-5 and that 
postoperatively the veteran was ambulating well and had 
marked diminution of pain.  Hospital notes indicate that 
post-surgery he was ambulating without pain.  Studies just 
prior to discharge revealed no neurological deficits.

A VA medical record notation in late March 1990 indicated 
that the veteran was seen complaining of sciatic pain of the 
same intensity as prior to the surgery which had resolved 
over the past 3 to 4 days.  The impression was status post 
laminectomy, diskectomy, with some postoperative pain 
resolved.

VA medical records reveal that the veteran was again 
hospitalized at a VAMC from April 26, 1990 to May 3, 1990 
complaining of worsening left leg pain and numbness and 
tingling of left foot status post lumbar surgery in March 
1990.  A myelogram revealed a left L5 root cut-off with 
suspected herniated nucleus pulposes.  The veteran underwent 
a lumbar 4-5 left hemilaminectomy with diskectomy.   The 
operative report shows that a large recurrent fragment of 
disk was subcapsularly located directly over the L5 nerve 
root.  The disk fragment was freed and the root was retracted 
medially.  It was noted that the nerve root was followed 
laterally into the neuroforamina and inspected for further 
evidence of fragments.  Thereafter the root was decompressed 
with minimal foraminotomy.  The May 1990 discharge summary 
revealed that postoperatively the veteran was ambulating 
without difficulty and without radiation of pain to the lower 
extremities.

In late May 1990, VA medical records reveal that the veteran 
was seen complaining of pain down left leg subsequent to 
surgery for recurrent herniated nucleus pulposus 3 weeks 
previously.  The veteran was hospitalized for evaluation.  A 
myelogram showed recurrent left herniated nucleus pulposus on 
left with small pseudomeningocele.  Surgery was again 
recommended.  A May 1990 pre-operative surgeon's report 
indicates that the risks of the procedure, to include 
bleeding, infection, and nerve damage, were discussed with 
the veteran.  The operative report reveals that a 
pseudomeningocele on the right lumbar nerve was repaired and 
that there was no apparent disk herniation.  The June 1990 
VAMC discharge summary revealed that postoperatively the 
veteran had increasing left leg pain, but that this resolved 
prior to discharge.  

VA medical records from June to July 1990 show that the 
veteran reported that he was painfree and was ambulating up 
to one mile.  The physician noted that there was excellent 
pain relief.

There are few VA medical records from 1991 to 1994; however, 
they show no complaints or treatment for left leg pain.  In 
fact, a September 1994 VA physical examination was within 
normal limits.  

A March 1997 VA medical record reveals that the veteran 
complained of left sciatica with numbness and burning in his 
left foot since his 3 back surgeries in 1990.  The impression 
was left sciatic pain status post lumbar disc surgery.  An 
April 1997 MRI revealed no evidence of recurrent or residual 
disc herniation.  VA medical records from January to July 
1998 including a February 1998 VA examination show complaints 
of left leg pain and sciatica with chronic low back pain.  
The impression included residual symptoms of lumbar disc 
herniation and surgery.

After review of the evidence of record, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim for benefits under 38 U.S.C.A. § 1151.  The evidence 
submitted by the veteran does not show negligence or lack of 
care by VA, and does not establish that the veteran's left 
leg pain was not a reasonably foreseeable result of his 
initial back surgery in March 1990, to the extent it is 
related thereto. 

Although the veteran contended that he did not have leg pain 
prior to his initial back surgery, the clinical evidence of 
record shows that the veteran did, in fact, complain of 
severe bilateral leg pain, diagnosed as sciatica, in February 
1990 prior to the initial surgery.  Additionally, while the 
veteran asserted that he was not informed that nerve damage 
could result from such surgery, a pre-operative surgeon's 
report indicates that the risks of the procedure to include 
nerve damage and failure to improve, were discussed with the 
veteran.  Furthermore, it is noted that in the immediate 
post-operative period, there was no complaint of leg pain 
radiation recorded.  Thus, the Board finds that the veteran's 
left leg pain and sciatica existed prior to the initial 
surgery and that the procedural risks of the possibility of 
nerve damage and failure to improve were specifically 
discussed with the veteran.

The claims folder shows that the veteran has been diagnosed 
with sciatica and left leg pain status post back surgery 
times 3.  However, there is no medical opinion of record in 
this case which indicates that the veteran's left leg pain, 
diagnosed as sciatica, resulted from carelessness, 
negligence, lack of proper skill, error in judgment or 
similar fault by VA, or that it was an event not reasonably 
foreseeable.  In fact, the medical evidence indicates that 
the veteran's continued sciatica and left leg pain was a 
possibility.  The Board notes that the veteran is competent 
to report that on which he has personal knowledge, that is 
what comes to him through his senses.  Layno v.  Brown, 6 
Vet. App. 465, 470 (1994).  However, as a layperson, the 
veteran is not competent to provide the required nexus 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992) 
and Grottveit v. Brown, 5 Vet. App. 91 (1993).   

Since in this case, the veteran has not submitted medical, or 
otherwise competent evidence showing that he developed left 
leg pain or sciatica as a result of carelessness, negligence, 
lack of proper skill, error in judgment or similar instance 
of fault on the part of the VA in furnishing his treatment; 
or that the left leg pain and/or sciatica was an event not 
reasonably foreseeable, the appeal is denied.

II.  Increased evaluation

Upon review, the Board has found nothing in the historical 
record which would lead it to conclude that the current 
evidence of record is not adequate for rating purposes.  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See 38 C.F.R. § 
4.2 (2000); Francisco v. Brown, 7 Vet. App. 55 (1994).

Service medical records reveal that the veteran received 
shrapnel wounds to the radial nerve of the upper left 
extremity from grenade fragments.  At the time of the injury, 
there was wristdrop; however, gradual function returned to 
his left extremity during his inservice hospitalization from 
January to July 1968.  At the time of his hospital discharge 
in July 1968, there was excellent strength in the extensor 
carpi radialis and extensor carpi ulnaris with slight 
weakness of the extensor digitorum musculature and anesthesia 
over the posterior aspect of the 2nd and 3rd metacarpals.  

In a September 1968 rating decision, the RO granted service 
connection for injury to the left radial nerve as well as 
grenade fragment wounds of the both arms, thighs, groin, and 
scrotum and a noncompensable evaluation was assigned.

At a January 1969 VA examination, the veteran reported an 
impairment of grip of the left hand, a dead feeling in the 
back of his left hand, and stinging sensation when the arm 
came into contact with something.  On evaluation, there was a 
10 cm. well-healed nontender vertical scar on the left 
anterior forearm.  There were no tremors, abnormal movements, 
abnormal reflexes, or atrophy of the left forearm or hand.  
Coordination was good and the veteran could hyperextend the 
left hand and make a fist and a cone with tips of the thumb 
and fingers.  The examiner noted that the primary findings 
were subjective and that there had been good recovery from 
the original radial nerve injury.  The diagnosis was 
neuropathy of the left radial nerve manifested by subjective 
complaints of numbness and weakness.  The RO, in a March 1969 
rating decision, granted a 50 percent convalescent rating 
from August 1968 to February 1969 for neuropathy of the left 
radial nerve manifested by complaints of numbness over the 
posterior surface of the left metacarpals and weakness of the 
left hand, then evaluated the veteran's left radial nerve 
injury as 20 percent disabling under Diagnostic Code 8514 
from February 1969.   

The Board confirmed the 20 percent rating by decision of June 
1969.  In the Law and Regulations section, reference was made 
to Codes 8514 (for nerve damage), 5308 (for muscle damage), 
and 38 C.F.R. § 4.55 (noting that where muscle and nerve 
damage involved essentially the same anatomical function 
separate ratings were not for assignment).  In the Discussion 
and Evaluation section, it was held that severe muscle damage 
was not shown, and that severe incomplete paralysis was not 
shown, thus there was no basis for an increased rating.

In December 1997, the veteran requested re-evaluation of his 
residuals of nerve damage of his left arm as he had been 
losing sensation and it was falling asleep. 

A February 1997 VA medical record reveals that the veteran 
was seen complaining of tenderness of the bone of the left 
elbow.  On evaluation of the upper extremity, it was noted 
that the veteran had an old injury of the left bicep and 
radial nerve with chronic mild weakness of the left arm.  The 
left grip was slightly weaker than the right.  There was some 
discomfort with extension against resistance.  The assessment 
was probable tendonitis.  X-rays of the shoulders and left 
elbow were normal.  A January 1998 VA medical record notes 
that the veteran was seen for follow-up after his EMG/NC 
study of the left radial nerve.  The actual EMG/NC study is 
not of record.  However, according to the examiner, the 
results revealed that the left medial and ulnar nerve were 
normal and that the radial nerve was slower than the right.  

At a February 1998 VA examination, the veteran reported a 
history of a shrapnel injury to his left arm during service 
and complained of weakness and numbness in his left hand.  On 
evaluation, the examiner noted that there was a scar on the 
anterior left arm, but no muscle wasting.  There was weakness 
of the left elbow extension, weakness of left finger 
extension, and abduction.  The biceps, supinator, and tricep 
jerks were normal and symmetrical.  There was reduced 
sensation in the left lateral forearm and in a typical radial 
nerve distribution in the hand and fingers.  The examiner 
opined that the 20 percent assigned for the veteran's radial 
nerve injury appeared to be appropriate.

At a December 1999 VA examination, the examiner reviewed the 
veteran's claims file and noted the veteran's history of 
shrapnel injury to the left radial nerve which healed quite 
nicely with marked improvement in strength.  The veteran 
complained of chronic pain especially when the left arm is 
touched.  He reported that he was not on any pain medication.  
On evaluation, motor examination was normal with normal 
associated arm swing on ambulation.  However, the examiner 
did note that when sitting the veteran protected his left 
arm.  The wound was well-healed and was nontender to light 
palpitation.  There was dimpling of the site when he 
supinated and pronated his left arm.  There was no atrophy of 
the muscles of the left arm, but they measured 2 cm. smaller 
on the left than the right.  There was slight decrease of 
strength in the extensors of the left wrist.  The examiner 
noted that generally, the strength of the muscles of left arm 
was intact; however, with sustained confronting pressure led 
to give way in the muscle groups.  Deep tendon reflexes were 
2+ and symmetrical in the biceps and triceps of both upper 
extremities.  Sensory evaluation revealed decreased to 
pinprick and cotton wisp in the dorsum of the left hand and 
left forearm.  The examiner opined that there was some 
residual decreased sensation of the left arm in the 
distribution of the radial nerve, apparent fatigability of 
the extensors of the left hand and fingers, and that the 
veteran's protection of his left arm suggested that he did 
not use it as much as the right, which would account for the 
2 cm. difference in biceps.  The examiner noted that he had 
reviewed the veteran's December 1997 EMG study of the left 
upper extremity and that it showed normal examination of the 
radial nerve distribution.  The examiner stated that there 
was no further work-up needed for the left radial nerve 
injury.

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (2000).  Where there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2000).  The Court 
has held that the RO must analyze the evidence of pain, 
weakened movement, excess fatigability, or incoordination and 
determine the level of associated functional loss in light of 
38 C.F.R. § 4.40 (2000), which requires the VA to regard as 
"seriously disabled" any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  

Disability related to a neurological condition is ordinarily 
to be rated in proportion to the impairment of motor, 
sensory, or mental functions, especially complete or partial 
loss of use of one or more extremities, speech disturbances, 
impairment of vision, disturbances of gait, tremors, visceral 
manifestations, etc.  In rating peripheral nerve injuries and 
the residuals of such, attention should be given to the site 
and character of the injury, the relative impairment in motor 
function, trophic changes, or sensory disturbances.  38 
C.F.R. § 4.120 (2000).

In addition, 38 C.F.R. § 4.124(a) provides that the term 
"incomplete paralysis" indicates a degree of lost or impaired 
function substantially less than the type picture for 
complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  38 C.F.R. 
§ 4.124a, Note preceding Diagnostic Code 8510 (2000).

Under Diagnostic Code 8514, mild incomplete paralysis of the 
radial nerve affecting the major or minor extremity is 20 
percent disabling.  Moderate incomplete paralysis of the 
minor extremity is 20 percent disabling. Severe incomplete 
paralysis of the radial nerve warrants a 40 percent rating 
when involving the minor extremity.  Complete paralysis of 
the radial nerve requires the assignment of a 60 percent 
rating for the minor extremity with the following findings: 
drop of the hand and fingers; wrist and fingers perpetually 
flexed; the thumb adducted falling within the line of the 
outer border of the index finger; cannot extend hand at the 
wrist, extend proximal phalanges of fingers, extend thumb or 
make lateral movement of the hand; supination of the hand, 
extension and flexion of the elbow weakened; and loss of 
synergic motion of the extensors impairs the hand seriously.  
38 C.F.R. § 4.124a, Diagnostic Code 8514 (2000).

Having reviewed the record, the Board is of the opinion that 
an evaluation in excess of 20 percent is not warranted for 
neuropathy of the left radial nerve, as the evidence does not 
show a severe degree of incomplete paralysis of the 
musculospiral nerve at this time.  The clinical evidence of 
record reflects that while the veteran has complained of pain 
and increased loss of sensation in the left hand and arm, 
there is little objective support for these complaints either 
by way of electrodiagnostic examination or clinical findings.  
VA medical records including VA examinations during the 
appeal period, from 1997 to the present, show that general 
strength in the left arm has remained good.  Manifestations 
principally involve decreased sensation in the dorsum of the 
left hand and left forearm in the distribution of the radial 
nerve and fatigability in the extensors of the left hand and 
fingers on sustained confronting pressure.  The Board finds 
that this symptomatology is adequately compensated by the 
evaluation of 20 percent disabling for the neuropathy of the 
left radial nerve under Diagnostic Code 8514.  

The Schedule for Rating Disabilities contains no other 
applicable code under which a disability specifically 
involving the musculospiral, or radial, nerve can be 
evaluated.  Moreover, a separate evaluation cannot be 
assigned based on the musculoskeletal aspects of the 
veteran's disability, since all of the manifestations of the 
disability, including any limitation of motion, weakness and 
pain, are already taken into account by the evaluation 
assigned under Diagnostic Code 8514.  See 38 C.F.R. §§ 4.14, 
4.55 (2000).  Moreover, there is no indication of residual 
scarring that would be compensable under the provisions of 
Diagnostic Codes 7803-7805.

Furthermore, while the provisions of 38 C.F.R. §§ 4.40, 4.45 
(2000), require that the evaluation of a disability of the 
musculoskeletal system must take into account the functional 
loss due to pain of the damaged part of the system, the Board 
finds that the veteran's pain and any related functional loss 
is already represented by the current 20 percent evaluation, 
and that the evidence of record does not demonstrate a level 
of pain which is above that represented by a rating of 20 
percent.

No more than moderate incomplete paralysis of the 
musculospiral, or radial, nerve of the left upper extremity 
has been demonstrated.  Consequently, the preponderance of 
the evidence is against the claim of entitlement to an 
increased disability evaluation neuropathy of the left radial 
nerve, and the claim is denied.


ORDER

Compensation benefits pursuant to the provisions of 38 
U.S.C.A. § 1151 for left leg pain, diagnosed as sciatica, 
claimed to have resulted from treatment at a VAMC facility 
from February 21 to March 8, 1990 is denied.  An evaluation 
in excess of 20 percent for neuropathy of the left radial 
nerve is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

 

